Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are present for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,628,561 (hereinafter Kulkarni) in view of U.S. 9,594,803 (hereinafter Welton).

Regarding claims 1, 7 and 13, Kulkarni discloses a computer-implemented method to obtain file metadata, comprising:
generating a snapshot of the virtual disk file, and storing content files of a virtual storage device of the respective virtual machine);
using an index library to extract, from the one or more consistent states of the VM, metadata corresponding to content files captured in the one or more consistent states; and storing the extracted metadata into metadata database, wherein the metadata database is subsequently downloaded by an index server to index the content files captured in the one or more consistent states (col. 5, lns. 19-63; a file index database that can be queried subsequently for backup purpose; the file index database can be implemented in a variety of formats or architecture ). 
While Kulkarni discloses the feature of generating a file index database <e.g., metadata database> by utilizing the metadata (col. 5, lns. 19-21), the reference does not explicitly disclose the feature of storing the metadata into a metadata catalog.  However, Welton discloses the feature of storing the catalog on every node in the system; and each node contains a local metadata catalog (col. 2, lns. 66-col. 3, lns. 20) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Welton in the system of Kulkarni in view of the desire to enhance the virtual backup processing by utilizing the metadata catalog resulting in improving the efficiency of storing and backing-up performances.  Kulkarni additionally discloses the feature of utilizing a non-transitory machine-readable medium; a processor and a memory coupled to the processor (col. 20, lns. 45-48; fig. 8).  

Regarding claims 2, 8 and 14, Kulkarni in view of Welton discloses the method wherein using an index library to extract the metadata corresponding to content files captured in the one or more consistent states comprises: for each index in the index library, parsing the one or more parsing a virtual disk file). 

Regarding claims 3, 9 and 15, Kulkarni in view of Welton discloses the method further comprising: notifying the index server that a new VM has been backed up, wherein the new VM has been backed up if the metadata catalog is successfully created (Kulkarni: col. 10, lns. 32-41) and (Welton: col. 4, lns. 6-23). Therefore, the limitations of claims 3, 9 and 15 are rejected in the analysis of claims 1, 7 or 13, and the claims are rejected on that basis.

Regarding claims 4. 10 and 16, Kulkarni in view of Welton discloses the method wherein the metadata catalog is successfully created if metadata corresponding to each index in the index library is extracted and stored in the metadata catalog (Welton: col. 3, lns. 32-60).   Therefore, the limitations of claims 4, 10 and 16 are rejected in the analysis of claims 1, 7 or 13, and the claims are rejected on that basis.

Regarding claims 5, 11 and 17, Kulkarni in view of Welton discloses the method wherein the index server downloads the metadata catalog when the index server receives the notification (Kulkarni: col. 10, lns. 32-41) and (Welton: col. 4, lns. 6-23). Therefore, the limitations of claims 5, 11 and 17 are rejected in the analysis of claims 1, 7 or 13, and the claims are rejected on that basis.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/MONICA M PYO/Primary Examiner, Art Unit 2161